Citation Nr: 0602214	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-30 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right shoulder 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left shoulder 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from June 1960 to June 1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which determined, inter alia, that new and 
material evidence had not been submitted to reopen claims of 
service connection for a back disability or a right and/or 
left shoulder disability.  In an August 2003 rating decision, 
the RO granted service connection for degenerative disc 
disease of the lumbar spine.  As such, that issue is no 
longer before the Board.  

The reopened issues of service connection for a right 
shoulder disability and service connection for a left 
shoulder disability  are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1989 rating decision, the RO denied service 
connection for a right shoulder disability.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  In a September 1999 rating decision, the RO denied 
service connection for a left shoulder disability.  A notice 
of disagreement was not received within the subsequent one-
year period.

3.  Evidence submitted since the RO's March 1989 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a right 
shoulder disability, and therefore raises a reasonable 
possibility of substantiating the claim.

4.  Evidence submitted since the RO's September 1999 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a left 
shoulder disability, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1989 and September 1999 rating decisions 
are final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's March 1989 rating decision which denied service 
connection for a right shoulder disability; thus, the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2005).

3.  New and material evidence has been received since the 
RO's September 1999 rating decision which denied service 
connection for a left shoulder disability; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case the VCAA notice by letter in May 2003, followed 
the initial adjudication.  The notice included the type of 
evidence needed to reopen previously denied claims of service 
connection.  In addition, the RO informed the veteran about 
the information and evidence that VA will seek to provide 
including the veteran's service medical records and other 
relevant VA medical records.  In the May 2003 VCAA letter, 
the RO also informed the veteran about the information and 
evidence he was expected to provide.  That letter also 
informed the veteran that he should tell the RO about any 
additional information or evidence that he wanted the RO to 
obtain.  The veteran was, in effect, requested to submit all 
evidence in his possession that pertained to his claims.  

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Furthermore, the Board points out 
that a VCAA letter was sent to the veteran in March 2003, 
prior to the August 2002 rating decision.  This VCAA letter 
did not address the issues of whether new and material 
evidence had been submitted to reopen claims of service 
connection for a right and/or left shoulder disabilities; 
however, that letter did address the issue of new and 
material evidence as it pertained to the veteran's claim of 
service connection for a back disorder.  As such, the veteran 
was, in fact, informed of what the evidence must show to 
reopen previously denied claims of service connection prior 
to the initial rating determination of August 2003, albeit 
with regard to a back disability rather than a shoulder 
disability.  For this reason, the appellant has not been 
prejudiced by the timing of the VCAA notice. 

Moreover, the August 2002 rating decision, the August 2003 
SOC and the August 2004 SSOC explained, in detail, the 
reasons for the grants and/or denials of the claims.  The 
Board finds that the veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the Board is reopening the claims of service 
connection for right and left shoulder disabilities and is 
remanding those issues for additional development of the 
record, to comply with VA's duty to assist.  

II.  New and Material Evidence

In a March 1989 rating decision decision, the RO denied 
service connection for a right shoulder disability.  The 
basis of the denial was essentially that no current 
disability was found.  The veteran was advised of his 
procedural and appellate rights by an April 1989 letter.  A 
notice of disagreement was not received within the subsequent 
one-year period.

In a September 1999 rating decision, the RO denied service 
connection for a left shoulder disability.  The basis of the 
denial was that the claim was not well grounded because no 
in-service left shoulder disability was shown in the service 
medical records.  The veteran was advised of his procedural 
and appellate rights in an October 1999 letter.  A notice of 
disagreement was not received within the subsequent one-year 
period.

In October 2001, the veteran attempted to reopen his claim, 
contending that he has right and/or left shoulder 
disabilities that began during service.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  The Court has held that, 
when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
with regard to the right shoulder, the RO determined that the 
veteran did not have a current right shoulder disability.  
With regard to the left shoulder, the RO determined that the 
veteran's claim was not well grounded because there was no 
evidence of an in-service left shoulder injury.  The March 
1989 and September 1999 RO decisions are final.  38 U.S.C.A. 
§ 7105 (West 2002).

Since the prior final decisions, evidence has been added to 
the claims file.  The additional evidence of record includes 
VA treatment records showing evidence of current shoulder 
disability.  These VA medical records also show that the 
veteran has degenerative disc disease of almost the entire 
cervical spine.  Furthermore, it should be noted that service 
connection for degenerative disc disease of the lumbar spine 
was granted during the pendency of this appeal.  Thus, the 
additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defects.  
Specifically, there is now evidence of a current shoulder 
disability.  

Evidence submitted since the RO's March 1989 and September 
1999 decisions, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.  New and material 
evidence has been received since the RO's March 1989 and 
September 1999 decisions; thus, the claims of service 
connection for a right and/or left shoulder disability are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2005).


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a right 
shoulder disability having been submitted, the claim is 
reopened.

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a left 
shoulder disability having been submitted, the claim is 
reopened.


REMAND

Having reopened the claims of service connection for a right 
shoulder disability, and a left shoulder disability, VA now 
has the duty to notify the appellant as to how to 
substantiate his claims and to assist him in the development 
of the claims.  As such, the AMC must obtain relevant records 
which could possibly substantiate the claim and conduct an 
appropriate medical inquiry.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) (West 2002).  

In view of the above determination that the veteran's claim 
as to these issues are reopened, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and conduct a de novo review of the reopened 
claims, based on the evidence in its entirety.  

In this case, the evidence of record reveals that the veteran 
indeed complained of right shoulder pain during service, on 
multiple occasions.  The current medical evidence indicates 
that the veteran has left shoulder pain.  A December 2002 VA 
treatment report notes that the veteran reported a history of 
left shoulder pain for the past 40 years.   

On remand, the veteran should be afforded a VA examination to 
determine whether the veteran has a current right and/or left 
shoulder disability that was incurred in or aggravated by 
service.  

The veteran should be afforded additional opportunity to 
obtain and submit any additional relevant medical records 
pertinent to his claims of service connection.  

The veteran should then be afforded a VA examination to 
determine the current nature and likely etiology of the 
veteran's right shoulder disability.  The examiner must be 
provided with the veteran's claims file and review the 
pertinent documents therein prior to the examination.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The AMC should take appropriate steps 
in order to obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for his 
right and/or left shoulder disability, 
not already associated with the claims 
file.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the right 
and/or left shoulder disability.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed right and/or left shoulder 
disability.  The examiner should first 
identify if any such shoulder disability 
exists, and if so, should provide an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
that any current right and/or left 
shoulder disability had its onset during 
service, based on all of the pertinent VA 
and private medical evidence in the 
claims file.  In particular, the examiner 
should consider the service medical 
records and VA records, as well as any 
additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand.  
All findings must be reported in detail 
and all indicated testing must be 
accomplished.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
certain time of onset (e.g., during 
service) of a disorder as it is to find 
against it.)

3.  Following completion of the 
development requested hereinabove, the 
RO/AMC must undertake to review the 
veteran's claims.  If any benefit sought 
on appeal remains denied, then the veteran 
and his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


